DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed April 7, 2021, with respect to the rejection(s) of claim(s) 1-4, 10, 15 and 18 under 35 U.S.C. 102 and claim(s) 5,7-9m 12-14, 17 and 20  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maerten in U.S. Patent Publication 2014/0278298.
The indicated allowability of claim 6, 11, 16 and 19 is withdrawn in view of the newly applied interpretations.  Rejections based on the newly applied interpretations follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-11, 15, 18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Maerten in U.S. Patent Publication 2014/0278298  is/are rejected under 35 U.S.C. 103.
	Regarding claim 1, Maerten teaches:

	assigning states to the fault patches (see “a reservoir 151 and that may be intersected by a fault 153”, [0041]-[0042]; see “divide a geologic environment…determine isovalues”, [0026]); 
	revising the implicit function values based at least in part on the assigned states to provide revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]); and 
	outputting a structural model of the geologic environment based at least in part on the revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]; see “…structural modeling…”, [0100]).
	
	

	Maerten differs from the claimed invention in that it is silent regarding on and off states wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches.
	At the time of filing the application, a person of ordinary skill in the area would have recognized a need to provide a method to indicate the existence or non-existence of the fault patch to the user via the display. The only predictable indicator for the two states existence or non-existence is a binary indicator. A binary indicator of “on” and “off” would allow for the user to readily determine the existence or non-existence of the fault patch in the model of the geologic environment. The use of “on” for existence and “off” for non-existence would have a reasonable expectation of success for providing easy to decipher indicators for the model. The choice of such an indicator would have been considered obvious and depend on the design parameters of the model as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geological model of claim 1 by adding state indicators of on and off wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches with a reasonable expectation of success given finite number of known ways to establish a way to distinguish between existence and non-existence.

claim 2, Maerten teaches the limitations as indicated above. Further, Maerten teaches comprising simulating one or more physical phenomena using the structural model of the geologic environment (see “assigned or associated with properties (e.g. porosity, rock type, etc.), which may be germane to simulation of physical processes (e.g., fluid flow, reservoir compaction, etc.).”, [0019]).
	Regarding claim 3, Maerten teaches the limitations as indicated above. Further, Maerten teaches wherein the one or more physical phenomena comprise fluid flow (see “assigned or associated with properties (e.g. porosity, rock type, etc.), which may be germane to simulation of physical processes (e.g., fluid flow, reservoir compaction, etc.).”, [0019]).
	Regarding claim 4, Maerten teaches the limitations as indicated above. Further, Maerten teaches wherein the mesh comprises a tetrahedral mesh (see “a mesh that define triangular elements (e.g., tetrahedra in 3D”, [0020]; [0079]).
	Regarding claim 10, Maerten teaches the limitations as indicated above. Further, Maerten teaches wherein the implicit function values comprise stratigraphic function values (see “various types of features (e.g., stratigraphic layers, faults, fractures, geobodies, etc.)…an interface between two stratigraphic layers”, [0025]).
	Regarding claim 11, Maerten teaches the limitations as indicated above. Maerten differs from the claimed invention in that it is silent regarding randomly assigning states to the fault patches.
	At the time of filing the application, a person of ordinary skill in the area would have recognized a need to provide a method to assign states to the fault patches to present to the user via the display. The only predictable techniques to assign the states 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geological model of claim 1 by randomly assigning states with a reasonable expectation of success given finite number of known ways to establish a way to assign states to the fault patches.
	Regarding claim 15, Maerten teaches:
	a processor (see “processor”, [0003]); 
	memory operatively coupled to the processor (see “memory operatively coupled to the processor”, [0003]); 
	processor-executable instructions stored in the memory to instruct the system (see “one or more modules that include processor-executable instructions stored in the memory to instruct the system”, [0003]) to:
	receive implicit functions values for a mesh that represents a geologic environment (see “a geologic environment (e.g., a subsurface region, whether below a ground surface, water surface, etc.) may be modeled using various equations (e.g., stress, fluid flow, thermal, phase, etc.).”, [0002]; see “Phenomena associated with a geologic environment (e.g., a subsurface region, whether below a ground surface, water 
	assign states to the fault patches (see “a reservoir 151 and that may be intersected by a fault 153”, [0041]-[0042]; see “divide a geologic environment…determine isovalues”, [0026]); 
	revise the implicit function values based at least in part on the assigned states to provide revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]); and 
	outputting a structural model of the geologic environment based at least in part on the revised implicit function values (1240) (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]; see “…structural modeling…”, [0100]).
	Further, Maerten teaches identify and/or classify one or more faults ([0057]) and a computer with a display interface where imagery may be communicated ([0058]; see also [0038], [0164]).
	Maerten differs from the claimed invention in that it is silent regarding on and off states wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geological model of claim 1 by adding state indicators of on and off wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches with a reasonable expectation of success given finite number of known ways to establish a way to distinguish between existence and non-existence.
	Regarding claim 18, Maerten teaches:
	receive implicit functions values for a mesh that represents a geologic environment (see “a geologic environment (e.g., a subsurface region, whether below a ground surface, water surface, etc.) may be modeled using various equations (e.g., stress, fluid flow, thermal, phase, etc.).”, [0002]; see “Phenomena associated with a geologic environment (e.g., a subsurface region, whether below a ground surface, water surface, etc.) may be modeled using various equations (e.g., stress, fluid flow, thermal, 
	assign states to the fault patches (see “a reservoir 151 and that may be intersected by a fault 153”, [0041]-[0042]; see “divide a geologic environment…determine isovalues”, [0026]); 
	revise the implicit function values based at least in part on the assigned states to provide revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]); and 
	output a structural model of the geologic environment based at least in part on the revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]; see “…structural modeling…”, [0100]).
	Further, Maerten teaches identify and/or classify one or more faults ([0057]) and a computer with a display interface where imagery may be communicated ([0058]; see also [0038], [0164]).
	Maerten differs from the claimed invention in that it is silent regarding on and off states wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches.
	At the time of filing the application, a person of ordinary skill in the area would have recognized a need to provide a method to indicate the existence or non-existence 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geological model of claim 1 by adding state indicators of on and off wherein the on state indicates existence of one of the fault patches and the off state indicates non-existence of one of the fault patches with a reasonable expectation of success given finite number of known ways to establish a way to distinguish between existence and non-existence.
	Regarding claim 21, Maerten teaches:
	receiving implicit functions values for a mesh that represents a geologic environment (see “a geologic environment (e.g., a subsurface region, whether below a ground surface, water surface, etc.) may be modeled using various equations (e.g., stress, fluid flow, thermal, phase, etc.).”, [0002]; see “Phenomena associated with a geologic environment (e.g., a subsurface region, whether below a ground surface, water surface, etc.) may be modeled using various equations (e.g., stress, fluid flow, thermal, phase, etc.).”, [0017]; see “implement one or more implicit functions”, [0026]; see “computing values for one or more implicit functions”, [0067]; see “equations may be 
	assigning states to the fault patches (see “a reservoir 151 and that may be intersected by a fault 153”, [0041]-[0042]; see “divide a geologic environment…determine isovalues”, [0026]); 
	revising the implicit function values based at least in part on the assigned states to provide revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]); and 
	outputting a structural model of the geologic environment based at least in part on the revised implicit function values (see “the model may optionally be updated in response to model output, changes in time, physical phenomena, additional data, etc.”, [0046]; see “…structural modeling…”, [0100]).
	Further, Maerten teaches identify and/or classify one or more faults ([0057]) and a computer with a display interface where imagery may be communicated ([0058]; see also [0038], [0164]). Maerten differs from the claimed invention in that it is silent regarding randomly assigning states to the fault patches.
	At the time of filing the application, a person of ordinary skill in the area would have recognized a need to provide a method to assign states to the fault patches to present to the user via the display. The only predictable techniques to assign the states to the faults is either systematic or randomly. A randomly assigned states would allow for the presentation of a simple presence indicator to the user that does not require much interpretation effort in the model of the geologic environment. The use of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geological model of claim 1 by randomly assigning states with a reasonable expectation of success given finite number of known ways to establish a way to assign states to the fault patches.
	Regarding claim 22, Maerten teaches the limitations as indicated above. Further, Maerten teaches comprising simulating one or more physical phenomena using the structural model of the geologic environment (see “assigned or associated with properties (e.g. porosity, rock type, etc.), which may be germane to simulation of physical processes (e.g., fluid flow, reservoir compaction, etc.).”, [0019]).
	Regarding claim 23, Maerten teaches the limitations as indicated above. Further, Maerten teaches wherein the one or more physical phenomena comprise fluid flow (see “assigned or associated with properties (e.g. porosity, rock type, etc.), which may be germane to simulation of physical processes (e.g., fluid flow, reservoir compaction, etc.).”, [0019]).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maerten in U.S. Patent Publication 2014/0278298 as applied to claim 1 above, and further in view of Huang et al. in U.S. Patent Publication 2018/0031719 (prov. priority 20160729).
Regarding claim 5, Maerten teaches the limitations of claim 1 as indicated above. Further, Maerten teaches “a reservoir 151 and that may be intersected by a fault 153” ([0041], Fig. 1). Maerten differs from the claimed invention in that it is silent regarding a pair of intersecting faults comprises four fault patches defined at least in part by a line of intersection.
	Huang et al. teaches “method and system are described for creating a subsurface model. In this method, a framework is obtained that includes various objects associated with a subsurface region. A background mesh is generated to enclose the framework and then cell splitting is performed to modify the background mesh into a watertight model” (Abstract) wherein a pair of intersecting faults comprises four fault patches defined at least in part by a line of intersection (see “…adjusted intersections that form four regions. In diagram 140, the surfaces 142 and 144 are shown along with fault 146…the proper intersections of the surfaces 142 and 144 and fault 146 form four distinct regions” ([0054], Fig. 1C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Huang et al. in Maerten to improve Maerten with a reasonable expectation that it would result in improved accuracy in the modeled properties thereby improving the utility of the generated subsurface model.
	Regarding claim 7, Maerten teaches the limitations of claim 1 as indicated above. Further, Maerten teaches a framework (see “framework”, [0034]-[0037]). Maerten differs from the claimed invention in that it is silent regarding wherein the mesh .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maerten in U.S. Patent Publication 2014/0278298 and Huang et al. in U.S. Patent Publication 2018/0031719 (prov. priority 20160729) as applied to claim 7 above, and further in view of Graf et al. in U.S. Patent 6,014,343.
	Regarding claim 8, Maerten and Huang et al. teaches the limitations of claim 7 as indicated above. Further, Maerten teaches intersecting fault ([0041], Fig. 1) and Huang et al. teaches a fault framework (see “watertight framework of faults…watertight triangular mesh framework”, [0029]; [0032], [0039], [0041]). Maerten and Huang et al. differs from the claimed invention in that it that it is silent regarding un-truncated intersecting faults.
	Graf et al. teaches fault surface based horizon modeling method comprising (a) computing intersections between each horizon and each fault that intersects the horizon, (b) assessing the quality of each intersection, and (i) generating a final faulted horizon model (Abstract). Further, Graf et al. teaches creating a realistic 3D structural framework of all faults to be modeled including intersecting faults (column 35 lines 7-29) and un-truncated intersecting faults (column 39 lines 30-33, column 40 lines 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Graf et al. in Maerten and Huang et al. to improve Maerten and Huang et al. with a reasonable expectation that it would result in improved accuracy in the modeled properties thereby improving the utility of the generated subsurface model.
claim 9, Maerten, Huang et al. and Graf et al. teaches the limitations of claim 8 as indicated above. Further, Graf et al. teaches wherein the un-truncated intersecting faults are defined by the fault patches (see “…the minor fault will automatically be restored from the original untruncated version… the fault to its untruncated form…” (column 39 lines 25-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Graf et al. in Maerten and Huang et al. to improve Maerten and Huang et al. with a reasonable expectation that it would result in improved accuracy in the modeled properties thereby improving the utility of the generated subsurface model.
Claims 12-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maerten in U.S. Patent Publication 2014/0278298 as applied to claims 1, 15 and 18 above, and further in view of Dev et al. in U.S. Patent Publication 2019/0235106 (priority 20161004).
	Regarding claim 12, Maerten teaches the limitations of claim 1 as indicated above. Further, Maerten teaches “a reservoir 151 and that may be intersected by a fault 153” ([0041], Fig. 1). Maerten differs from the claimed invention in that it is silent regarding comprising assigning states to the fault patches based at least in part on a likelihood metric.
	Dev et al. teaches “methods and systems that utilize multivariate analysis when modeling fracture networks of subterranean formations. More specifically, the multivariate analysis involves correlating seismic attributes (e.g., fault likelihood, curvature attributes, seismic impedance, and the like) for a subterranean formation with  fault likelihood" refers to a probability that a fault exists at a given location…the likelihood scale varies from 0 (no fault) to 1 (high likelihood of locating a fault in the volume)…”, [0012]). Dev et al. discloses “These correlations may enhance the differentiation between natural and induced fractures within a complex fracture network by identifying the origin of microseismic events, which may improve the completion design and reservoir modeling” ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Dev et al. in Maerten to improve Maerten with a reasonable expectation that it would result in improved accuracy in the modeled properties thereby improving the utility of the generated subsurface model.
	Regarding claim 13, Maerten and Dev et al. teaches the limitations of claim 12 as indicated above. Further, Dev et al. teaches wherein the likelihood metric comprises a likelihood of existence metric or a likelihood of non-existence metric (see “…the term " fault likelihood" refers to a probability that a fault exists at a given location…”, [0012]). Dev et al. discloses “These correlations may enhance the differentiation between natural and induced fractures within a complex fracture network by identifying the origin of microseismic events, which may improve the completion design and reservoir modeling” ([0011]).

	Regarding claim 14, Maerten and Dev et al. teaches the limitations of claim 12 as indicated above. Further, Dev et al. teaches wherein the likelihood metric comprises a likelihood of contributing to a physical phenomenon metric or a likelihood of not contributing to a physical phenomenon metric (see “the term "seismic attribute" refers to a chemical or physical property of the subterranean formation derived from seismic data. Exemplary seismic attributes may include, but are not limited to, fault likelihood, curvature attributes, seismic impedance, and the like. As used herein, the term " fault likelihood" refers to a probability that a fault exists at a given location…”, [0012]). Dev et al. discloses “These correlations may enhance the differentiation between natural and induced fractures within a complex fracture network by identifying the origin of microseismic events, which may improve the completion design and reservoir modeling” ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Dev et al. in Maerten to improve Maerten with a reasonable expectation that it would result in improved accuracy in the modeled properties thereby improving the utility of the generated subsurface model.
claim 17, Maerten teaches the limitations of claim 1 as indicated above. Further, Maerten teaches “a reservoir 151 and that may be intersected by a fault 153” ([0041], Fig. 1). Maerten differs from the claimed invention in that it is silent regarding comprising instructions to assign states to the fault patches based at least in part on a likelihood metric.
	Dev et al. teaches “methods and systems that utilize multivariate analysis when modeling fracture networks of subterranean formations. More specifically, the multivariate analysis involves correlating seismic attributes (e.g., fault likelihood, curvature attributes, seismic impedance, and the like) for a subterranean formation with petrophysical properties of the subterranean formation and/or microseismic data associated with treating, creating, and/or extending a fracture network of the subterranean formation” ([0011]; [0001]) comprising instructions to assign states to the fault patches based at least in part on a likelihood metric (see “…seismic attributes may include, but are not limited to, fault likelihood…" fault likelihood" refers to a probability that a fault exists at a given location…the likelihood scale varies from 0 (no fault) to 1 (high likelihood of locating a fault in the volume)…”, [0012]). Dev et al. discloses “These correlations may enhance the differentiation between natural and induced fractures within a complex fracture network by identifying the origin of microseismic events, which may improve the completion design and reservoir modeling” ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the teachings of Dev et al. in Maerten to improve Maerten with a reasonable expectation that it would result in improved 
	Regarding claim 20, Maerten teaches the limitations of claim 18 as indicated above. Further, Maerten teaches “a reservoir 151 and that may be intersected by a fault 153” ([0041], Fig. 1). Maerten differs from the claimed invention in that it is silent regarding comprising instructions to assign states to the fault patches based at least in part on a likelihood metric.
	Dev et al. teaches “methods and systems that utilize multivariate analysis when modeling fracture networks of subterranean formations. More specifically, the multivariate analysis involves correlating seismic attributes (e.g., fault likelihood, curvature attributes, seismic impedance, and the like) for a subterranean formation with petrophysical properties of the subterranean formation and/or microseismic data associated with treating, creating, and/or extending a fracture network of the subterranean formation” ([0011]; [0001]) wherein the instructions to assign states comprise instructions to assign states to the fault patches based at least in part on a likelihood metric (see “…seismic attributes may include, but are not limited to, fault likelihood…" fault likelihood" refers to a probability that a fault exists at a given location…the likelihood scale varies from 0 (no fault) to 1 (high likelihood of locating a fault in the volume)…”, [0012]). Dev et al. discloses “These correlations may enhance the differentiation between natural and induced fractures within a complex fracture network by identifying the origin of microseismic events, which may improve the completion design and reservoir modeling” ([0011]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dunkley et al. in U.S. Patent 4,888,577 teaches “said indication of the presence of a fault condition comprises causing the display in one of said first, second and third display sections to flash on and off” (claim 2 emphasis added).
	Okabayashi et al. in U.S. Patent 4,148,007 teaches “A fault display system as claimed in claim 1, further comprising a lamp mounted on said visually indicating means for indicating the presence of said predetermined condition in response to the presence of said first signal” (claim 11 emphasis added).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISCHITA L HENSON/Primary Examiner, Art Unit 2865